Citation Nr: 0518928	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a pituitary tumor 
with loss of vision, loss the sense of taste, loss of the 
sense of smell, diabetes insipidus, and Addison's 
disease/adrenal insufficiency.

2.  Entitlement to service connection for a prostate 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled for a hearing before the Board at 
the RO in May 2005.  The veteran was notified of the time, 
date, and location of the hearing by letter in April 2005; 
however, he failed to appear for the hearing without 
explanation and has not requested that the hearing be 
rescheduled.  


REMAND

The record reflects that the veteran was diagnosed with a 
pituitary tumor in 1998.  In March 1998 he underwent a 
craniotomy and resection of the tumor.  He subsequently 
developed diabetes insipidus and an inability to smell or 
taste.  It was also felt that he had a visual defect 
secondary to his tumor.  

The veteran's contends that his pituitary tumor was initially 
manifested during service.  In particular, he feels that his 
documented eye problems during service were early 
manifestations of his tumor.  He reported that he had been 
told that his tumor was slow growing and would have taken 
years to reach its size at the time of his surgery.  

In the present case, the record does not show that the 
veteran has been afforded a VA examination to determine the 
etiology of his pituitary tumor or his claimed prostate 
condition.  In the Board's opinion, such an examination is 
required because the medical evidence of record does not 
adequately address the medical questions presented in this 
case.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of any residuals of his 
pituitary tumor and claimed prostate 
disability, or to provide the identifying 
information and any authorization 
necessary to enable the RO or the AMC to 
obtain such evidence on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination to determine 
the etiology of the veteran's pituitary 
disorder and the current nature and 
extent of any residuals of the disorder 
and of any disorders that are 
etiologically related to the tumor or the 
postoperative residuals of the tumor.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder 
originated during active duty or is 
otherwise etiologically related to 
service, to include in-service herbicide 
exposure during the veteran's service in 
Vietnam.
 
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
prostate disorders.  The claims folders, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

For each prostate disorder that is 
identified, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder originated during active duty or 
is otherwise etiologically related to 
service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


